ORDER
PER CURIAM.
Robert Grizzle (Movant) files this appeal challenging the denial of his Rule 24.035 motion after a hearing. On appeal, Mov-ant contends the motion court failed to enter sufficient findings of fact and conclusions of law as required by Rule 24.035(j). We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not clearly erroneous. Rule 24.035(k). An extended opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).